 BDECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Rudolph Wurlitzer CompanyandOffice Employees Interna-tional Union,Local 212,AFL-CIO,Petitioner.Case No. 3-RC-1750.January 4,1957DECISION AND DIRECTION OF ELECTIONSUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Bernard Marcus, hear-ing officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.'Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer within the meaning of Sec-tion 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Employer operates a manufacturing plant in NorthTonawanda, New York, at which it employs approximately 1,700 em-ployees, of which approximately 1,450 employees, including the plantclerical employees involved herein, are engaged in work directly con-nected with the manufacturing operations.The plant comprises some20 multistoried buildings, all physically connected, containing ap-proximately 750,000 square feet of floor space.The Employer's pro-duction and maintenance employees have been represented by the In-tervenor or its predecessor organization since 1943.The Employer'splant clerical employees have been at all times excluded from the pro-duction and maintenance unit.Pursuant to consent-election agree-ments executed between the Employer and the Intervenor in 1952 2 andin 1956,3 elections were held for a combined unit of office and plantclerical employees.The Intervenor lost the election in each instance,and as a result these employees are not represented by any labororganization.The Petitioner seeks to represent the Employer's office and plantclerical employees in a single unit. In its opening statement on therecord and in its brief, the Petitioner clearly indicates that in seekinga combined unit of office and plant clerical employees, it wishes theBoard to reexamine and modify its established policy of not includingplant and office clerical employees in a single unit.The Petitionercontends that such a unit is appropriate in the circumstances existing1International Union of Electrical,Radio, and MachineWorkers, AFL-CIO, hereinafterreferred to as the Intervenor,currently represents the Employer's production and main-tenance employees.It was permitted to intervene in this proceeding without objection.' Case No. 3-RC-1099(not reported in printed volumes of Board Decisions and Orders).S Case No. 3-RC-1548 (not reported in printed volumes of Board Decisions and Orders).117 NLRB No. 2. THE RUDOLPH WURLITZER COMPANY7at the Employer's plant.It points to the following circumstances assupporting its position : The duties of all employees in both groups arebasically clerical in nature; both clerical groups contain employeeswith similar job classifications, job descriptions, and duties; bothgroups are salaried employees, and their salaries are comparable; bothgroups receive the same fringe benefits, which benefits do not neces-sarily apply to production and maintenance employees; and theEmployer has recognized the mutuality of interests of the employees inboth groups by consenting to elections in a combined office clericaland plant clerical unit on two separate occasions.The Intervenoragrees with the position urged by the Petitioner, and specifically indi-cated that it did not wish to add the plant clerical employees to itsexisting production and maintenance unit.The Employer opposes the position taken by the Petitioner and theIntervenor, and urges the Board to direct separate elections amongoffice clerical employees and the plant clerical employees.We have given careful consideration to the arguments advanced bythe Petitioner for a change in the Board's policy with respect to unitsof office clerical and plant clerical employees.We are not unmindfulof the factors cited by the Petitioner as justification for a combinedofficeand clerical unit.Such factors existto a greater or lesser degreein everycasein which the Board is faced with this problem.Never-theless,it is alsogenerally true, as itis inthis case, that factory clericalemployees work in areas separated from the office clerical employees,where they come in frequent contact with productionand maintenanceemployees.They work under the same supervision as production andmaintenance employees, and work in accordance with schedules gearedto the production and maintenance shifts rather than to office clericalhours.On balance, we believe that in making unit determinationsinvolving factory clerical and office clerical employees, the policies ofthe Act will best be effectuated by continued adherence to our policyof denying combined units of office clerical and plant clericalemployees.'Accordingly, and in accordance with the alternative unit requests ofthe Petitioner and the Intervenor, we find that the following employeesemployed at the Employer's North Tonawanda, New York, plant, con-stitute units appropriate for the purposes of collectivebargainingwithin the meaning of Section 9 (b) of the Act : 84 SeeBadenhausen Corporation,113 NLRB 867;The Yale and Towne ManufacturingCompany,112 NLRB 1268;General Electric Company(River Works),107 NLRB 70. Thedecision inEI er Co,108 NLRB 1417, cited by the Petitioneras support for its positionthat combined office clerical and plant clerical units may be appropriate, is distinguishablefrom the situation presented in this proceeding,and from the cases cited above, in that,therein, the parties were in agreement as to the appropriateness of a combined office cler-ical and plant clericalunit.Absentsuch agreement,the Board has declined to establishsuch units.5 Except for timekeepers,whom the Petitioner would include in the office clerical unit,the parties are in agreement as to the scope of the separate office clerical and plant cleri- SDECISIONS OF NATIONAL LABOR RELATIONS BOARDAll office clerical employees, excluding professional employees,managerial and confidential employees, guards, all other employees,'and supervisors as defined in the Act.All plant clerical employees including timekeepers, but excludingprofessional employees,managerial and confidential employees,guards, all other employees,' and supervisors as defined in the Act.[Text of Direction of Elections omitted from publication.]cal units.The timekeepers work from stations on the production floor and time the workof production employeesThey work the same shift hours as the employees whose workthey timeWe find contrary to the Petitioner's contention, that the timekeepers are plantclerical employees,and accordingly we shall include them in the plant clerical unit.Baden-heusen Corporation,113 NLRB 867.6The parties agreed that the following employees should be specifically excluded fromany unit or units found appropriate:Employees of the industrial relations department,chief accountant,assistant chief accountant,budget analysts,cost accountants,artists,technical illustrators,photographer-printer,designers,engineers,laboratory assistants,laboratory helpers,draftsmen,model shop employees,chemists, laboratory technicians,timestudy and methods analysts,methods engineers, tool designers,quality control ana-lysts,outside expediters,traveling auditors,collectors,cashiers,sales representatives,field service men, and secretaries to the sales manager, chairman of the board,divisionmanager, assistant division manager, manager of factory accounting,manager of generalaccounting,works manager,director of purchases,and director of engineering.7 Ibid.San Juan Mercantile CorporationandJose A.Cintron Rivera (onbehalf of 17 other employees),PetitionerandInternationalLongshoremen's Association,District Council of the Ports ofPuerto Rico,Local 1575San Juan Mercantile CorporationandILA, District Council ofthe Ports of P. R.,ILA-IND.,PetitionerSan Juan Mercantile Corporation and its agent Orlando BravoandILA, District Council of the Ports of P. R.,ILA-IND., Pe-titioner.Cases Nos. 24-RD-27, 24-RC-9f?, and 24-RC-924. Jan-uary 4,1957DECISION, ORDER, AND DIRECTION OF ELECTIONSUpon separate petitions duly filed under Section 9 (c) of the Na-tional Labor Relations Act, a consolidated hearing was held beforeRobert J. Cannella, hearing officer.The hearing officer's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.Upon the entire record in these cases, the Board finds:1.The Employer is engaged in commerce within the meaning ofthe Act.2.The Decertification Petitioner in Case No. 24-RD-27, an em-ployee of the Employer, asserts that International Longshoremen'sAssociation, District Council of the Ports of Puerto Rico, Local 1575,117 NLRB No. 3.